Citation Nr: 1448075	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014 the case was remanded for additional development.  

[In 2014 the appeal included an issue of service connection for tinnitus.  A September 2014 rating decision subsequently granted service connection for tinnitus.  Accordingly, that issue is no longer before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.   38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological examination in August 2009 and, pursuant to the Board's remand, secured a June 2014 medical advisory opinion by an audiologist.  The Board finds that the examination and opinion, cumulatively, are adequate for rating purposes.  The August 2009 examination established that the Veteran has a hearing loss disability, and the June 2014 consulting audiologist reviewed the record, considered the Veteran's reported history, and provided a thorough opinion supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions substantially complied with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  While his DD Form-214 reflects that his military occupational specialty (MOS) was clerk, he also had training as a crewman with an artillery battery.  

On September 1960 service enlistment examination, the Veteran's whispered voice hearing acuity was 15/15 in each ear.  In January 1961, he was seen for complaints of decreased hearing acuity in the left ear; it was noted that he had "much wax" in the left ear, which was removed.  There is no further notation in the STRs of problems with hearing acuity.  In a July 1962 service separation report of medical history it was noted that two years prior the Veteran had ear trouble that resolved spontaneously.  

On July 1962 service separation examination, audiometry revealed that puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
R
5 
(20)
0
(10)
5
(15)
/
/
5
(10)
L
5
(20)
5
(15)
0
(10)
/
/
0
(5)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

Private audiometry in May 2008 revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
65
70
65
65
L
50
60
65
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The diagnosis was moderately severe bilateral SNHL.

On August 2009 VA audiological examination, the Veteran reported exposure to noise in service, as well as postservice exposure to occupational noise.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
70
70
70
70
L
55
60
75
70

Speech audiometry revealed speech recognition ability of 72 percent in each ear.  The diagnosis was bilateral SNHL.  The examiner opined, without providing rationale, that the Veteran's current hearing loss is less likely than not due to noise exposure in service.

Pursuant to the Board's April 2014 remand, the RO secured a medical advisory opinion by a VA audiologist in this matter based on review of the record.  In June 2014, the consulting audiologist opined that the Veteran's current hearing loss is less likely caused by military noise exposure and more likely caused by a combination of postservice occupational noise exposure and presbycusis (hearing loss as part of aging).  The examiner explained that the Veteran's July 1962 service separation report showed that he had normal hearing at separation; that he reported his wife first noted he was hard of hearing about 10 years after service, when he began working with noisy farm machinery - without protection; and that while the configuration of the hearing loss first noted postservice was consistent with aging and noise trauma, postservice noise trauma was a more likely cause than noise in service as it was less remote.

It is not in dispute that the Veteran has bilateral hearing loss.  It is also not in dispute that by virtue of his artillery training he was exposed to some level of noise trauma in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

The Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability must be established by diagnostic testing (audiometry). See 38 C.F.R. § 3.385.  Hearing loss was not found on separation from service, and the Veteran did not report difficulty hearing at the time.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record more than 40 years after service (in May 2008).  Consequently, service connection for a hearing loss disability on the basis it became manifest in service and has persisted since is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of evidence of onset in service and continuity thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, unaccompanied by an explanation of competent rationale.  The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's hearing loss disability and his service is the June 2014 VA audiologist's opinion (which is against his claim).  Although the audiologist did not convert the findings in ASA values then prevailing to the ISO values currently in effect, her conclusion that the Veteran had normal hearing at separation is consistent with the record even after the conversion is made, as the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss, and no puretone threshold at separation was above 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).   The opinion provider also cited to other more likely causes for his current hearing loss: more than ten years of postservice occupational noise exposure as a farmer (without hearing protection) and presbycusis.  

The Board finds the June 2014 VA audiologist's opinion to be probative evidence in this matter, and persuasive.  There is no competent (medical opinion) evidence to the contrary.  The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


